OPINION OF THE COURT
Per Curiam.
Respondent, Mitchell Bedell, admitted to practice in New York by the Second Judicial Department on February 25, 1976 and maintaining an office for the practice of law within *63the First Judicial Department, was suspended for a period of three years, effective December 31, 1991, as a result of his forgery conviction. (See, Matter of Bedell, 174 AD2d 52.)
Despite his knowledge that he was under an order of suspension, respondent concedes that he appeared, representing clients, in the Richmond County Criminal Court and before the New York City Health Department Administrative Tribunal. He acknowledges that engaging in the practice of law while under an order of suspension is a disbarrable offense in the State of New York and he submits an affidavit of resignation that complies with the requirements of section 603.11 of this Court’s rules governing the conduct of attorneys (22 NYCRR). In it, he acknowledges that he has practiced law in violation of the suspension order and that, without being subjected to coercion or duress, his resignation is freely and voluntarily rendered. He asserts that he could not successfully defend himself on the merits against the misconduct charges under investigation.
The Departmental Disciplinary Committee supports respondent’s request for permission to resign.
Accordingly, respondent’s resignation as a member of the Bar should be accepted and directed to be filed, and his name stricken from the roll of attorneys and counselors-at-law, effective immediately.
Rosenberger, J. P., Ellerin, Kupferman, Ross and Kassal, JJ., concur.
Respondent’s resignation is accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, as indicated in the order of this Court.